Citation Nr: 1753278	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-01 848	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back condition, to include bulging disc at L5-S1 with bilateral radiculopathy at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to September 1981 and from May 1983 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the RO in Atlanta, Georgia.

In January 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

The Veteran's back condition, to include bulging disc at L5-S1 with bilateral radiculopathy at L5-S1 manifested in service and is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a back condition, to include bulging disc at L5-S1 with bilateral radiculopathy at L5-S1 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for a back condition, to include bulging disc at L5-S1with bilateral radiculopathy at L5-S1.  

First, the Board finds that there is evidence of a current disability.  The Veteran has a back disability.

Second, there is evidence of an in-service event, disease, or injury.  Specifically, service treatment records document the Veteran's complaints of low back pain that he described as either persistent in September 1971 or sharp in March 1988.  He was treated for low back strain in September 1971 and a paravertebral spasm in his upper back in February 1987.  In January 2016, the Veteran testified that he lifted heavy large objects and made distribution runs during service.  He testified that he never worked in a civilian post office post-service.  The Board notes that the Veteran is competent to report events that are consistent with his service and the Board has no reason to question the credibility of his statements in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back condition is related to service.  The Board acknowledges the April 2009 VA examiner opinion that the Veteran's lumbar spine condition was not caused by or a result of his military service.  In support of this opinion, the VA examiner stated that the Veteran's military records documented only one medical evaluation for acute low back pain and that there was no evidence of recurrent or chronic low back pain, multiple medical evaluations for low back pain, work up/imagining studies that needed to be done, nor special treatment and/or referrals.  Additionally, he noted that the Veteran stated that he worked at a post office and did heavy lifting.  Here, the VA examiner's opinion appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Moreover, in March 2009, a VA staff physician opined that the Veteran's back condition was probably mostly related to heavy lifting during service.

Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a back condition, to include bulging disc at L5-S1 with bilateral radiculopathy at L5-S1 is warranted.

ORDER

Service connection for a back condition, to include bulging disc at L5-S1 with bilateral radiculopathy at L5-S1 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


